     Case 1:19-cr-00575-FB Document 77 Filed 12/06/19 Page 1 of 1 PageID #: 256

                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE           Sanket J. Bulsara                             DATE:     12/6/19

DOCKET NUMBER:           19CR575(FB)                                LOG #:                   ^
DEFENDANT'S NAME:             «^hii Simonlacai                        .                      ^
                            1/ Present           Not Present        y/ Custody             Bail
DEFENSE COUNSEL:
                               Federal Defender            CJA                Retained

A.U.S A:    Keith Edelman                                  CLERK:         Felix Chin

INTERPRETER :                                           (Language)

   Defendant arraigned on the : >/ indictment         superseding indictment           probation violation
\/^ Defendant pleads NOT GUILTY to ALL counts.
^ DETENTION HEARING Held.      Defendant's first appea^ce.
  ^ Bond set at _ ^ 3-trb jOOO      . Defendant\/ released held pending
              satisfaction of bond conditions.
      / Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for
     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

 \/ Order ofExcludable Delay/Speedy Trial entered. Start 1^1^ ll^                 Stop—(// ^ ^
       Medical memo issued.

       Defendant failed to appear, bench warrant issued.

      Status conference set for I                       ^           before Judge—^
Other Rulings :
